Appeal by the *750defendant from an order of the Supreme Court, Nassau County (Donnino, J.), dated June 17, 2005, which, after a hearing to redetermine his sex offender risk level pursuant to the stipulation of settlement in Doe v Pataki (3 F Supp 2d 456 [1998]), designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
The defendant failed to show, by clear and convincing evidence, that special circumstances existed warranting a downward departure from his presumptive risk level three designation. Accordingly, the Supreme Court providently exercised its discretion in designating him a level three sex offender (see People v Ainoris, 57 AD3d 864 [2008]; People v Bowens, 55 AD3d 809, 810 [2008]; People v Windham, 37 AD3d 571 [2007], affd 10 NY3d 801 [2008]; People v Morales, 33 AD3d 982, 983 [2006]). Rivera, J.P., Florio, Eng and Leventhal, JJ., concur.